IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 17, 2009

                                     No. 09-30571                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



ANTHONY C. PITRE

                                                   Plaintiff - Appellant
v.

NATHAN CAIN; DR. JOHN CRAWFORD,

                                                   Defendants - Appellees




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:08-CV-1894


Before REAVLEY, DAVIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       The judgment of the district court is affirmed. Mr. Pitre has been given
medical care, but he refuses to take medication which results at times in
physical problems. Evidence of conscious indifference is not presented. The
report of the magistrate judge dated April 29, 2009 explains the reasons for
dismissal.
       AFFIRMED.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.